Citation Nr: 1518319	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in May 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in March 2010.

The Veteran requested a videoconference Board hearing; however, he withdrew his request in a January 2015 submission.  See 01/30/2015 VBMS entry, VA Form 21-4138 Statement in Support of Claim.

In the April 2009 rating decision, the RO also denied entitlement to service connection for right and left knee disabilities; the Veteran filed a timely notice of disagreement.  In a March 2010 rating decision, the RO granted entitlement to service connection for degenerative joint disease, left and right knees, assigning separate 10 percent ratings, effective June 13, 2008.  The grant of service connection for bilateral knee disabilities constituted a full award of the benefits sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  In April 2010, the Veteran filed a notice of disagreement with the disability ratings assigned and a statement of the case was issued in August 2012.  The Veteran did not file a substantive appeal thus these issues are not in appellate status.  


FINDING OF FACT

The evidence of record is against a finding that a low back disability was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records and identified post-service treatment records have been associated with the VBMS folder.  The Veteran completed authorizations pertaining to Dr. Noel Upfall (1990's and 2000's) and St. John Health System regarding his back, but no records are available.  See 08/06/2008 VBMS entry, VA 21-4138 Authorization for Release of Information; 08/27/2008 VBMS entry, Medical Treatment Record -Non-Government Facility; 07/21/2008 VBMS entry, VA 21-4138 Authorization for Release of Information.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.

It is noted that the RO did not provide a VA examiner to review the claims file to obtain a nexus opinion for the low back service connection claim but such is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon have not been met with regard to the low back issue because as will be discussed in detail below, the record does not contain credible evidence that the Veteran suffered "an event, injury or disease in service," with regard to his claimed disability, and a post-service disability is not shown until many years after separation from service.  Therefore, so it is not necessary to obtain a VA medical opinion with regard to etiology with regard to this issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the low back issue on appeal.  

Criteria & Analysis

The Board has reviewed all of the evidence in the Virtual claims folder.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge. See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In June 2008, the Veteran filed a claim of service connection for low back disability indicating that the condition manifested from 1986 to 1987.  In a July 2008 statement, he asserted that he flipped out of a jeep and suffered injuries to his knees and back.  See 07/21/2008 VBMS entry, VA Form 21-4138 Statement in Support of Claim.  While service treatment records do reflect complaints and treatment pertaining to the knees as a result of a basketball injury, the records are negative for any complaints, treatment, or diagnosis pertaining to the low back.  The service treatment records reflect that the Veteran sought treatment on a number of occasions but none for injuries sustained as a result of a jeep incident.  

In November 1998, the Veteran sought treatment for back pain on the lower right side.  He reported that he was moving furniture over the weekend and he felt it after that.  He denied any past medical history.  The diagnosis was lumbar sprain.  See 09/08/2008 VBMS entry, Medical Treatment Record, Non-Government Facility at 2, 22.

In September 1999, the Veteran sought treatment complaining that he injured his back at work when he slipped in oil and fell.  He was off work for 6 weeks.  The diagnosis was mid back pain.  Id. at 8.  A few days later, he sought treatment wherein he complained of occasional left-sided intermittent lower back pain that has been occurring since an accident at work in April 1999. He reported that he fell at work.  Id. at 12.

In January 2000, the Veteran sought treatment, reporting a two-month history of left low back pain.  The assessment was lumbar strain.  Id. at 18.

Post-service medical evidence shows that a low back condition was diagnosed over a decade after separation from service.  Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that the Veteran's low back disability manifested during service or that it is otherwise related to his active service.  While acknowledging that the Veteran reported back treatment with medical providers in the 1990s, who did not have available treatment records, this still would occurred several years after separation from service and was attributable to post-service events, such as an occupational injury.  

The record does not contain any evidence suggesting that the current low back condition is related to service.  There is no medical opinion to that effect and no other evidence of a continuity of symptoms beginning in service.  

While acknowledging that the Veteran reported that he sustained injury to his back during an in-service incident in which he flipped out of a jeep, service treatment records are negative for such incident or any complaints related to the back, and the treatment records on file reflect that the Veteran denied a prior history pertaining to the back and only reported pain as a result of moving furniture and an on-the-job injury.  The Board finds that the Veteran's statements offered in the course of treatment to be more credible than statements offered over two decades after separation from service.  

As a low back disability was not shown in service, and the records contain no competent and credible evidence of a causal link between current low back disability and active service; the preponderance of the evidence is against the claim of service connection.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for low back disability is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


